Gunter, Justice.
This appeal is from a judgment that, in pertinent part, said: "That pursuant to the verdict of the jury, the last will and testament of George Christopher Gable be admitted to record as the last will and testament of the said George Christopher Gable by the Probate Court of Douglas County, Georgia.”
The caveators, children of the testator who lost the case before a jury in the trial court, have come here for review of that judgment.
The enumerated errors complain: of a question propounded to jurors during the voir dire examination; of the admission into evidence of an explanation concerning a third witness who notarized, out of the presence of the testator, the signatures of two subscribing witnesses who signed the will in the presence of the testator; that the evidence demanded a verdict in favor of the caveators; that certain admitted evidence should have been excluded; and that a recharge of the jury by the trial judge was erroneous.
Submitted September 2, 1975
Decided February 11, 1976.
Ben F. Smith, for appellants.
Harold A. Lane, for appellee.
We have reviewed the transcript of the trial and the charge of the court to the jury, and we find no reversible error. There was ample evidence to support the verdict reached by the jury, and the errors urged here, somewhat technical in nature, do not constitute reversible error. The charge of the court fairly presented to the jury the issues for determination, and the jury decided the case adversely to appellants.
The judgment below was correct.

Judgment affirmed.


All the Justices concur, except Ingram, J., who concurs in the judgment only.